DETAILED ACTION
This action is in response to the application filed 25 December 2018, claiming benefit back to 16 June 2017.
	Claims 53 – 69, 71, 72, and 83 are pending and have been examined; claims 1 – 52, 70, 73 – 82 and 84 – 97 have been cancelled by Applicant in the preliminary amendment. 
	This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) have been considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 53 – 69, 71, 72, and 83 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention, when the claims are taken as a whole,  is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   

Step 2A – 1: The claims recite a Judicial Exception. Exemplary independent claim 53 recites the limitations of determine a matching parameter based on the first information and the second information by using at least one trained matching model; determine whether the matching parameter is larger than a threshold;
and transmit, via a network, data associated with the second service request to a provider terminal associated with the service provider based on a result of the determination that the matching parameter is larger than the threshold, wherein the provider terminal, in response to receiving the data associated with the second service request, displays at least portion of the received data associated with the second service request in a graphic user interface. These limitations, as drafted are a process that, under its broadest reasonable interpretation, covers performing mathematical calculations1 (e.g. determine a matching parameter based on the first information and the second information by using at least one trained matching model; determine whether the matching parameter is larger than a threshold) for the purposes of managing personal behavior or relationships or interactions between people2 (e.g. transmit, via a network, data associated with the second service request to a provider terminal associated with the service provider based on a result of the determination that the matching parameter is larger than the threshold, wherein the provider terminal, in response to receiving the data associated with the second service request, displays at least portion of the received data associated with the second service request in a graphic user interface)  but for the recitation of generic computer components3.  The claim elements encompass computing a matching parameter based on collected information and then transmitting the results to a provider. 

Step 2A – 2: This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Independent claim 53 recites the additional elements of : obtain first information associated with a first service request, wherein the first service request has been allocated to a service provider and has been accepted by the service provider, the first service request being initiated via an application executed by a first requester terminal, however this amounts to mere data gathering, which is a form of insignificant extra-solution activity4; obtain, via a request receiving port, second information associated with a second service request, the second service request being initiated via an application executed by a second requester terminal, however this also amounts to mere data gathering, which is a form of insignificant extra-solution activity5; at least one storage device including a set of instructions, at least one processor in communication with the at least one storage device, however these elements are recited at a high level of generality, and merely automate the steps. Independent claim 68 recites the additional limitation of a method implemented on a computing device having at least one processor, at least one storage device, and a communication platform connected to a network, however, again, these elements are recited at a high level of generality, and merely automate the steps.  Independent claim 83 recites the additional limitation of a non-transitory computer readable medium, however, again, these elements are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.  
	The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The claim is directed to the abstract idea.

The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims, and it has been held that “[i]n defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow.” (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350.  )
Turning to the dependent claims, none of the claimed features of the dependent claims further limit the claimed invention in such a way to direct the claimed invention to statutory subject matter (e.g. change the scope of the claimed invention as to no longer be directed towards an abstract idea, or include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se), nor do they add limitations that, when taken as a combination, result in the claim as a whole amounting to significantly more than the judicial exception. In respect to exemplary dependent claims 54 – 67:
Claim 54 merely further describes the determination of the matching parameter;
Claim 55 merely further describes the collected information;
Claim 56 merely describes the mathematical formula / model and further describes determining parameters;
Claims 57 – 66 merely further describe the mathematical formula / model and the obtained information used in the formula / model;
Claim 67 merely further describes the type of model / formula used in the calculations.

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se [e.g.  at least one storage device including a set of instructions, at least one processor in communication with the at least one storage device; a computing device having at least one processor, at least one storage device, and a communication platform connected to a network; a non-transitory computer readable medium] amount to no more than  mere instructions to implement the idea on a computer, or the recitation of generic computer structure that serves to perform generic computer functions previously known to the industry6  [e.g. performing repetitive calculations;  receiving, processing, and storing data; electronically scanning or extracting data from a physical document;  electronic recordkeeping;  automating mental tasks;  receiving or transmitting data over a network, e.g., using the Internet to gather data] . 
Applicant’s specification, at, e.g., paragraphs [0118]-[0124], and FIGs 1 – 3, provides evidence of generic computer hardware performing generic, well-known, computer functions. 

Viewed as a whole, these additional claim elements, both individually and in combination, do not provide meaningful limitations to transform the above identified abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more (e.g. improvements to another technology or technical fields, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment) than the abstract idea itself.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation7.
Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, 573 U.S. No. 13–298.            
          

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 53 – 55, 68, 69, and 83 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (U.S. 2017/0138749, hereinafter Pan), in view of Sweeny et al. (U.S. 2015/0161554, hereinafter Sweeny).

In respect to claim 53, Pan discloses a system configured to provide Online-to-Offline services, comprising:
	at least one storage device including a set of instructions; and at least one processor in communication with the at least one storage device, wherein when executing the set of instructions, the at least one processor is configured to cause the system to (see at least FIG. 2B):
	obtain first information associated with a first service request, wherein the first service request has been allocated to a service provider and has been accepted by the service provider, the first service request being initiated via an application executed by a first requester terminal (see at least [0063] In some implementations, the ride pool estimator 330 operates the routing engine 332 to reroute an in-progress trip for purpose of accommodating an additional rider. Trips which are in progress by candidate drivers can be analyzed for route modifications in order to determine an extension or deviation to trip completion time or distance [i.e. obtain first information associated with a first service request, wherein the first service request has been allocated to a service provider and has been accepted by the service provider]. More specifically, a candidate driver with an existing passenger can be evaluated for the ride pool request 301 by determining the extension in time or distance caused by the addition of the requester to the existing trip. The ride pool estimator 330 determines a modification or extension to the existing trip of the driver using the routing engine 332. The routing engine 332 determines one or more alternative routes (or route modifications) for the existing trip of the driver, in order to accommodate a trip of the requester. The routing engine 332 can also be used to calculate a predicted or likely modified route of the driver when the requester is picked up, as compared to a single rider trip for the requester; see further  [0021] Still further, while some examples described herein relate to pooled on-demand transport services for riders,  other examples include a transport arrangement service to provide an on-demand transport service for transporting items such as prepared food, packages or specialty items (e.g., kittens). Examples further provide for a transport arrangement system that provides on-demand transport services for such items in an ad-hoc manner, subject to dynamic conditions and events such as exist for rider pooling. For such examples, a transport arrangement system operates to pool resources of service providers to fulfil transport requests of multiple users (e.g., individual requesting package delivery to a drop-off location or delivery of food item to a particular location). [0022] In variations, a transport arrangement system is implemented for individuals and service providers with regard to time-sensitive products or services that need certain timeliness guarantees. For example, a user can request an on-demand delivery service (e.g., food delivery, messenger service, food truck service, or vegetable products shipping) using a pooled transport service provided through a transport system, as described by examples provided herein; see further  [0031] Among other technological features, the transport arrangement system 100 operates to aggregate data from various client devices 102 in order to provide a variety of functionality and service enhancements with regard to an on-demand transport arrangement service. In one aspect, the transport arrangement system 100 implements technology to maintain privacy of end users, while at the same time employing client devices 102 as data acquisition elements of the network platform. According to examples, the technological considerations for implementing an on-demand transport arrangement service that uses the network platform are considerably more complex than, for example, simply protecting user data stored on a computing device. Examples recognize that for many transport arrangement services and service enhancements to be effective, the transport arrangement system 100 acquires user information from end users devices 102R-n (representing rider client devices) [i.e. the first service request being initiated via an application executed by a first requester terminal]) ;
	obtain, via a request receiving port, second information associated with a second service request, the second service request being initiated via an application executed by a second requester terminal (see at least [0055] As described with examples of FIGS. l , 2A and 2B, rider client devices 102R execute service applications 112 in order to communicate and receive services from the transport arrangement service 200. In particular, the client devices 102R can execute service application 112 to open or maintain a communication channel with the transport arrangement service 200 via a rider device interface 310. While different types of communications can be exchanged for different services and functionality, an example of FIG. 3 provides that the rider client devices 102R communicate ride pool requests 301 (alternatively referred to as "transport pool requests" or similar variations) and estimate requests 303 of a corresponding rider. The ride pool requests 301 can correspond to a request from the rider to receive a transport pooling service from a pickup location to a drop off location.; see further  [0012] In many examples, a transport pool service (alternatively referred to as a "ride pool service" or "ride pool") can be implemented when a driver class user operates a vehicle to pick up a first rider at a first pickup location for transport to a first drop-off location, and while the trip of the first rider is in progress, the driver receives a request to pick up a second rider for transport to a second drop-off location. The driver picks up the second rider, so that the first and second riders are in the vehicle together for at least a duration of time, until one of the two riders departs from the vehicle. Consequently, in a rider pool, there are at least two riders whom overlap in time within the vehicle, with each rider having his or her own pickup and drop-off locations In such an example, some embodiments provide a transport arrangement system which serves the relevant classes of users ( e.g., driver and rider class users) by (i) selecting the driver for the first rider based on parameters such as proximity and/or wait time for pickup for the single rider, and (ii) determining when the driver is a suitable candidate for the second pickup request, which would result in the existing transport becoming a ride pool. According to some examples, the transport arrangement system uses real-time processes and information to enhance or better the selection processes where each of the riders are selected for the rider pool);
	determine a matching parameter based on the first information and the second information [by using at least one trained matching model];  determine whether the matching parameter is larger than a threshold (see at least [0084] In response to the trigger, the transport arrangement system 100 selects a transport provider (e.g., driver class user). The decision can be implemented as part of a multi-decision sequence (e.g., sequenced or iterative process). In one implementation, the transport arrangement system 100 identifies a set of candidate drivers 305 for rider pools which are within a threshold to the pickup location (520). The threshold can correspond to a predetermined distance or a duration of time for a given vehicle to arrive at the pickup location); and
	transmit, via a network, data associated with the second service request to a provider terminal associated with the service provider based on a result of the determination that the matching parameter is larger than the threshold, wherein the provider terminal, in response to receiving the data associated with the second service request, displays at least portion of the received data associated with the second service request in a graphic user interface ([0063] In some implementations, the ride pool estimator 330 operates the routing engine 332 to reroute an in-progress trip for purpose of accommodating an additional rider. Trips which are in progress by candidate drivers can be analyzed for  route modifications in order to determine an extension or deviation to trip completion time or distance. More specifically, a candidate driver with an existing passenger can be evaluated for the ride pool request 301 by determining the extension in time or distance caused by the addition of the requester to the existing trip. The ride pool estimator 330 determines a modification or extension to the existing trip of the driver using the routing engine 332. The routing engine 332 determines one or more alternative routes (or route modifications) for the existing trip of the driver, in order to accommodate a trip of the requester. The routing engine 332 can also be used to calculate a predicted or likely modified route of the driver when the requester is picked up, as compared to a single rider trip for the requester).
	While Pan discloses sequenced or iterative multi-decision sequences for determining a matching parameter, Pan may not explicitly disclose one trained matching model. 
	Sweeny discloses one trained matching model (see at least [0076] Certain parameters can affect the number of available or candidate drivers, and thus the time to pick up for the selected driver pairing 193. One such parameter is a time duration during when the pool of available or candidate drivers is determined. The longer the time duration, the more drivers which can be considered for the particular transport request. The time duration for determining the pool of drivers  ("pool duration 195") however, represents a cost of optimization, since if the pool duration 195 is too long, then the eventual time to pick up for a given transport request can be lengthened solely by this parameter. In one implementation, the optimization logic 128 can operate with the driver select 118 in order to adjust or select the pool duration 195 in order to optimize the time to pick up from the selected driver. The optimization logic 128 can, for example, receive the time to pick up for the driver pairing 193 and then compare that time with hypothetical time to pick up for drivers that would have been selected in alternative pool durations. Statistical or learning models can, for example, be used to set the pool duration 195 based on factors such as number of available or candidate drivers, the time of day, the amount of traffic, etc.; see further [0085] Additionally, as with an example of FIG. 1B, the
optimization logic 128 can tune or otherwise select input parameters that can affect the outcome for driver  pairings. For example, parameters such as pool duration 195 (e.g., the duration of time in which available or candidate drivers are considered for a particular set of transport requests), and geographic range 196 can affect the constituents of both the driver pool and transport request or pickup pool. The optimization logic 128 can utilize as input, existing values for geographic range 196 and pool duration 195, and nm samples of hypothetical group aggregate pickup times over the same duration in order to obtain, for example, statistical or learned models (e.g., time of day, amount of demand or supply, etc.) for determining pool duration 195 and/or group size. [0086] With group pairings, the outcome can also be affected by parameters that set the group size for transport requests 197 (e.g., absolute maximum of transport request or drivers in a particular group, ratio of available or candidate drivers to pickup requests, etc.), as well as for available drivers 199 (e.g., maximum drivers for given group or ratio, service states and thresholds (e.g., in-use drivers that are within x minutes or y miles of destination before becoming open). These parameters can be used, for example, to filter or select the transport requests and candidate or available drivers for optimization and pooling at a given instance or duration).
It would have been obvious to one of ordinary skill in the art to include in the sequenced or iterative multi-decision sequences of Pan the statistical or learning models as taught by Sweeny since the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that it would produce a predictable result of  using existing mathematical models for the multi-decision sequence to determine the match. 

In respect to claim 54,  the combined invention of Pan and Sweeny disclose the system of claim 53, (see Id.), Sweeny further disclosing  wherein to determine the matching parameter based on the first information and the second information by using the at least one trained matching model, the at least one processor is configured to cause the system further to: 	obtain reference information associated with the service provider from a data resource via the network, the reference information including at least one of provider information associated with the service provider, weather information, time information, or traffic information (see at least [0102] After the dispatch 110 receives a request for transport from a first user's device (360), the pickup determination component 114 can identify in-use drivers that are providing transport to other users and that have a current location that is within a predefined region, distance, and/or estimated travel time from the pickup location of a first user ( e.g., a requesting user) (370). The pickup determination component 114 can access the driver database 116 to determine real-time information about authorized or registered drivers. For each identified in-use driver, the pickup determination component 114 can determine (i) a first estimated travel time from the current location of that driver to the pickup location of the first user, and (ii) a second estimated travel time from the respective destination location (e.g., a destination for the current user that an in-use driver is providing transport for) to the destination location of the first user (380). In some examples, the pickup determination component 114 can determine the first and second estimated travel times based, at least in part, on a distance of travel for an estimated route of travel from the respective destination to the pickup location, current traffic conditions, historical routes taken by the driver and/or the current user that is being provided transport, time of day, weather conditions, etc.) ; and
	determine the matching parameter based on the first information, the second information, and the reference information by using the at least one trained matching model (see at least [0102] After the dispatch 110 receives a request for transport from a first user's device (360), the pickup determination component 114 can identify in-use drivers that are providing transport to other users and that have a current location that is within a predefined region, distance, and/or estimated travel time from the pickup location of a first user ( e.g., a requesting user) (370). The pickup determination component 114 can access the driver database 116 to determine real-time information about authorized or registered drivers. For each identified in-use driver, the pickup determination component 114 can determine (i) a first estimated travel time from the current location of that driver to the pickup location of the first user, and (ii) a second estimated travel time from the respective destination location (e.g., a destination for the current user that an in-use driver is providing transport for) to the destination location of the first user (380). In some examples, the pickup determination component 114 can determine the first and second estimated travel times based, at least in part, on a distance of travel for an estimated route of travel from the respective destination to the pickup location, current traffic conditions, historical routes taken by the driver and/or the current user that is being provided transport, time of day, weather conditions, etc.).

In respect to claim 55, the combined invention of Pan and Sweeny disclose the system of claim 53 (see Id.), Pan further disclosing wherein the first information includes at least one of a first start location of the first service request, a first destination of the first service request, or a first start time of the first service request; and  the second information includes at least one of a second start location of the second service request, a second destination of the second service request, or a second start time of the second service request (see at least [0012] In many examples, a transport pool service (alternatively referred to as a "ride pool service" or "ride pool") can be implemented when a driver class user operates a vehicle to pick up a first rider at a first pickup location for transport to a first drop-off location, and while the trip of the first rider is in progress, the driver receives a request to pick up a second rider for transport to a second drop-off location. The driver picks up the second rider, so that the first and second riders are in the vehicle together for at least a duration of time, until one of the two riders departs from the vehicle. Consequently, in a rider pool, there are at least two riders whom overlap in time within the vehicle, with  each rider having his or her own pickup and drop-off locations In such an example, some embodiments provide a transport arrangement system which serves the relevant classes of users ( e.g., driver and rider class users) by (i) selecting the driver for the first rider based on parameters such as proximity and/or wait time for pickup for the single rider, and (ii) determining when the driver is a suitable candidate for the second pickup request, which would result in the existing transport becoming a ride pool. According to some examples, the transport arrangement system uses real-time processes and information to enhance or better the selection processes where each of the riders are selected for the rider pool) .

Claims 68, 69, and 83 recite a method and medium for performing the same steps as found in claims 53 – 55, and are rejected using the same rationale. 

Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (U.S. 2017/0138749, hereinafter Pan), in view of Sweeny et al. (U.S. 2015/0161554, hereinafter Sweeny), in further view of Shariat et al. (U.S. 2018/0115598, hereinafter Shariat). 

In respect to claim 67, the combined invention of Pan and Sweeny disclose the system of claim 53 (see Id.), and while Sweeny discloses at least one trained matching model (see [0076], disclosing statistical or learning models), the combined invention may not explicitly disclose wherein the at least one trained matching model includes an extreme gradient boosting model, a linear regression model, or a deep learning network model.
	Analogous art Shariat discloses wherein the at least one trained matching model includes an extreme gradient boosting model, a linear regression model, or a deep learning network model (see at least [0054] In one embodiment, the machine-learned models are decision-tree based models, such as gradient-boosted trees, random forests, and the like. In another instance, the machine-learned models are neural-network based models such as artificial neural networks (ANN), convolutional neural networks (CNN), deep neural networks (DNN), and the like. In yet another instance, the machine-learned models are linear additive models such as linear regression models, logistic regression models, support vector machine (SVM) models, and the like).
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very substitution itself- that is the various machine-learned models of Shariat for the statistical or learning models in Pan and Sweeny. 
	It would have been obvious to one of ordinary skill in the art to substitute one type of learning model for another since it has been held that express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious (In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)).
	
	
Allowable Subject Matter
Claims 56 – 66, 71, and 72 would be allowable if the independent claims were rewritten to overcome the rejection under 35 U.S.C. 101, set forth in this Office action and, if the allowable claims were rewritten to include all of the limitations of the base claim and any intervening claims.
	None of the prior art of record discloses or renders obvious either the limitations of wherein the at least one trained matching model includes a first trained matching model and a second trained matching mode,  or obtaining a plurality training samples including at least one positive training sample and at least one negative training sample; extracting feature information of each of the plurality of training samples, wherein obtaining the at least one positive training sample and the at least one negative training sample includes: obtaining a historical transportation service record, wherein the historical transportation service record includes first historical information associated with a first historical order that was accepted by a historical service provider, second historical information associated with a second historical order that was matched with the first historical order, or historical reference information associated with the historical service provider .

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Juliver; Steven et al. (U.S. 20120041675), which discloses a method and system for coordinating transportation service;
Lehmann; Jens et al. (U.S. 20110153629), which discloses a computer implemented method for allocating drivers and passengers sharing a trip; 
Kislovskiy; Dima et al. (U.S. 20180341880), which discloses vehicle selection for on-demand transportation services; 
Solgi; Mojtaba et al. (U.S. 10679390), which discloses a confidence threshold determination for machine-learned labeling. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        






	
	




    
        
            
    

    
        1 See MPEP 2106.04(a)(2) I.C.
        2 See MPEP 2106.04(a)(2) II. C.
        
        3 See also   Electric Power Group v Alstom S.A.  No. 2015-1778 (Fed. Cir. 1 August 2016), stating “Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Bayer AG v. Housey Pharm., Inc., 340 F.3d 1367, 1372 (Fed. Cir. 2003). Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972).  And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014)”.
        
        4 See MPEP 2106.05(g)
        
        5 See MPEP 2106.05(g)
        6 “It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea. Rather, the components must involve more than performance of “‘well understood, routine, conventional activit[ies]’ previously known to the industry.” Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)”. Id, pages 10-11.  “Likewise, the server fails to add an inventive concept because it is simply a generic computer that “administer[ s]” digital images using a known “arbitrary data bank system.” Id. at col. 5 ll. 45–46. But “[f]or the role of a computer in a computer-implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of ‘well-understood, routine, [and] conventional activities previously known to the industry.’” Content Extraction, 776 F.3d at 1347–48 (quoting Alice, 134 S. Ct at 2359). “These steps fall squarely within our precedent finding generic computer components insufficient to add an inventive concept to an otherwise abstract idea. Alice, 134 S. Ct. at 2360 (“Nearly every computer will include a ‘communications controller’ and a ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”); Content Extraction, 776 F.3d at 1345, 1348 (“storing information” into memory, and using a computer to “translate the shapes on a physical page into typeface characters,” insufficient confer patent eligibility); Mortg. Grader, 811 F.3d at 1324–25 (generic computer components such as an “interface,” “network,” and “database,” fail to satisfy the inventive concept requirement); Intellectual Ventures I, 792 F.3d at 1368 (a “database” and “a communication medium” “are all generic computer elements”); BuySAFE v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.”)”. TLI Communications LLC v. AV Automotive L.L.C., (No. 15-1372, (Fed. Cir. May 17, 2016)), at *12-13
        
        7 “Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted))”. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 U.S.P.Q.2d 1636 (Fed. Cir. 2015).